Citation Nr: 9926840	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  94-04 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of excision 
of a lipoma of the right shoulder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1991 rating decision.  In its current 
status, the case returns to the Board following completion of 
development made pursuant to its August 1997 and March 1999 
remands.  


FINDING OF FACT

The record does not contain competent evidence of a nexus 
between a current disability due to residuals of excision of 
a lipoma of the right shoulder and injury or disease during 
the veteran's active service. 


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
residuals of excision of a lipoma of the right shoulder is 
not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a).  The VA benefits system requires more than just an 
allegation of entitlement.  A claimant must submit supporting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Although the claim 
need not be conclusive, the statute requires the claim to be 
accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506;  
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

The veteran contends that he has disability due to residuals 
of excision of a lipoma of the right shoulder, and that this 
is related to his active service.  In particular, he claims 
that he sustained a right shoulder injury among other 
injuries incurred during an enemy attack in the Republic of 
Vietnam in October 1968.  He states that, as a result of 
trauma sustained in the right shoulder, he developed a lipoma 
that was later surgically removed by a private physician.  
The veteran has testified to the effect that his private 
physician informed him that the lipoma developed as a result 
of trauma to the shoulder.  The veteran states that he only 
received trauma to his right shoulder during the attack in 
Vietnam.  He denied a postservice injury to the right 
shoulder.  

The veteran is advised that where the determinative issues 
involve questions of medical causation or medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Consequently, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection for residuals of excision of a lipoma of the right 
shoulder.  

I note that the veteran satisfies the initial criteria for 
establishing a well-grounded claim for service connection 
inasmuch as his records of postservice treatment show that a 
lipoma on the right shoulder was excised in 1988.  Even 
though the injuries sustained in the 1968 attack are 
documented in the veteran's service medical records, these 
records do not refer to injury to the right shoulder.  
Nonetheless, the veteran's statements concerning injuries he 
sustained in service must be accepted for the purpose of 
determining whether the claim is well grounded.  
Consequently, the second criteria for establishing a well-
grounded claim has been satisfied.  

The veteran has not, however, presented competent medical 
evidence of a nexus between current disability and any injury 
or disease noted during the veteran's active service.  Since 
his September 1991 hearing on appeal, he has been invited to 
submit medical opinions to support his allegation of 
etiology.  The veteran's private treatment records have been 
reviewed, but they contain no indication of any association 
between the development of a lipoma and injury or disease 
noted during the veteran's service.  Accordingly, I note that 
the veteran's claim for service connection is not well 
grounded.  Consequently, VA has no duty to assist the veteran 
in developing facts pertinent to his claim under the 
provisions of 38 U.S.C.A. § 5107. 

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case, and by the Board's remand in August 
1997. 

In reaching this determination I recognize that this issue is 
being disposed of in a manner that differs from that used by 
the RO.  I have therefore considered whether the veteran has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App 
384, 394 (1993).  I conclude that he has not been prejudiced 
by the decision to deny his appeal on the basis that the 
claim is not well grounded.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995). 


ORDER

The veteran's claim for entitlement to service connection for 
residuals of a lipoma of the right shoulder is not well 
grounded.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

